Citation Nr: 1409917	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976 and from June 1981 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously remanded by the Board in January 2013 in order for the Veteran to be afforded a Board hearing.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran is service-connected for sleep apnea, 50 percent; bilateral pes planus, 30 percent; asthma, 30 percent; dysthymic disorder, 30 percent; tendonitis in the left wrist, 10 percent; degenerative joint disease, right knee, 10 percent; a right ankle disability, 10 percent; degenerative joint disease, left knee, 10 percent; and a right foot disability, a left thumb disability, otitis media and sinusitis noncompensable; for a combined rating of 90 percent from November 22, 2006.  The Board notes that a March 2011 rating decision decreased the Veteran's disability ratings for her knees to 30 percent effective February 22, 2011.  Additionally, the Veteran was rated as noncompensably disabled by her psychiatric disorder from February 22, 2011 to June 16, 2011, at which time the prior 30 percent rating was restored.  However, these ratings did not change her overall disability rating of 90 percent.  Thus, she meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

The Veteran was afforded VA examinations during February 2011 and July 2011 to discern if her service-connected disabilities interfered with employment.  The examiners stated that her disabilities did not render her unemployable.

The Veteran submitted an opinion from her private physician dated May 2013.  Although the physician discussed many non-service-connected disabilities, he specifically indicated that she has severe pain and limitation of motion due to her knee disabilities with bilateral meniscus repair, asthma, and she is on medication for her psychiatric disability; summarizing that the Veteran is 100 percent disabled.

Social Security Administration records indicate that she was deemed disabled due to a primary diagnosis of bilateral knee meniscal disease as of February 2008.

The Board additionally notes that the Veteran was employed as a secretary with the Internal Revenue Service in her last position and her highest level of education is one year of college.  A statement from the federal government indicates that the Veteran was retired on disability due to being in constant pain.

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

After resolving all doubt in favor of the Veteran, the Board finds that the description provided concerning the severity of the Veteran's service-connected disabilities during her VA examination, adjudication by the Social Security Administration and the more recent statement from her private physician, when considered with her prior work experience and her education level, warrants entitlement to TDIU.  



ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


